         Case 1:21-mc-00089-TSC Document 1 Filed 06/02/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
                                                                         Case: 1:21−mc−00089
                                                                         Assigned To : Chutkan, Tanya S.
 UNITED STATES OF AMERICA,                                               Assign. Date : 6/2/2021
                                                                         Description: Misc.
 v.                                                           Case No. 1:21-cr-108-TSC

 MICHAEL JOSEPH FOY,

                Defendant.


                   APPLICATION FOR ACCESS TO VIDEO EXHIBITS

       Pursuant to Local Criminal Rule 57.6 and Standing Order No. 21-28 (BAH), applicants

Cable News Network, Inc., American Broadcasting Companies, Inc. d/b/a ABC News, The

Associated Press, Buzzfeed, Inc. d/b/a BuzzFeed News, CBS Broadcasting Inc. o/b/o CBS News,

Dow Jones & Company, Inc., publisher of The Wall Street Journal, The E.W. Scripps Company,

Gannett Co., Inc., Gray Media Group, Inc., Los Angeles Times Communications LLC, publisher

of The Los Angeles Times, National Public Radio, Inc., NBCUniversal Media, LLC d/b/a NBC

News, The New York Times Company, Pro Publica, Inc., Tegna, Inc., and WP Company LLC,

d/b/a The Washington Post (together, the “Press Coalition”) respectfully seek access, under the

First Amendment and common law, to certain video recordings that have been submitted to the

Court in this matter. In support of this application the Press Coalition states as follows:

       1.      On May 14, 2021, in response to a motion filed by the Press Coalition, Chief

Judge Beryl A. Howell issued Standing Order No. 21-28 (the “Standing Order”), a copy of which

is attached hereto for the Court’s convenience. The Standing Order recognizes “[t]he significant

public and media interest in the numerous criminal cases arising from the January 6, 2021 violent

breach of the United States Capitol (the ‘Capitol Cases’), for which the parties are routinely

submitting video exhibits to the Court for use in pretrial proceedings.” See Standing Order at 2.
         Case 1:21-mc-00089-TSC Document 1 Filed 06/02/21 Page 2 of 10




       2.      To accommodate this interest, the Standing Order provides that “[m]embers of the

media seeking access to video exhibits submitted to the Court in Capitol Cases may file an

application . . . to the presiding judge in the case, or if no judge has been assigned, to the Chief

Judge, for determination, and the judge may seek the position of the parties.” See id. at 5.

       3.      The Standing Order further provides that “[u]pon grant of such media application,

the government shall make the video exhibit[s] available to any member of the media with

necessary access credentials provided by the government, unless the order otherwise limits

access.” See id. at 5-6. Specifically, the Standing Order states that “[m]embers of the media

provided access to video exhibits in a particular case pursuant to such order may view those

exhibits” by way of an electronic “‘drop box’” into which the government has agreed to place

videos subject to access orders in the Capitol Cases. See id. at 6.

       4.      This action is one of the Capitol Cases. Defendant Michael Joseph Foy is alleged

to have “participate[d] in the violent insurrection against the government of the United States,

despite his oath he took as a former Marine to support and defend the Constitution of the United

States,” and to have “willfully and deliberately brought a hockey stick – a deadly weapon, with

him and used that weapon to repeatedly strike law enforcement officers in the face, head, neck,

and body area.” See Gov’t Opp. to Def.’s Emergency Bond Review Mot. at 4, Dkt. 11.

       5.      On March 10, 2021, Defendant filed an Emergency Bond Review Motion, in

which he asserts that “[v]ideo evidence shows that on January 6th, [he] used the makeshift flag

pole to defend individuals being trampled by advancing police officers.” See Dkt. 10 at 4.

Defendants submitted two video exhibits in support of that motion. See id. at 4-6.

       6.      The Government opposed Defendant’s motion, arguing in part that “photos or

screen shots of available videos” show “the defendant’s actions and the brutal attacks on law



                                                  2
         Case 1:21-mc-00089-TSC Document 1 Filed 06/02/21 Page 3 of 10




enforcement officers he inflicted.” See Dkt. 11 at 6. The Government submitted “five short

videos of defendant Foy’s violent assaults on law enforcement officers on January 6, 2021”

along with its opposition. See id. at 16 n.4.

       7.      At the hearing on Defendant’s motion, the Court expressly noted that “[t]here is a

great deal of video evidence from multiple sources,” that the Court had “reviewed the evidence

submitted in this case,” and that, based on the video, the Court “cannot agree with [Defendant’s]

interpretation of events.” See Dkt. 30 at 13 (quoting Mar. 15, 2021 Hrg. Tr. at 25-33).

       8.      The videos submitted by the Defendant and the Government (together, the “Video

Exhibits”) were plainly “intended to influence the court” in its decision-making, and as a result

they are judicial records subject to a “strong presumption in favor of public access.” Leopold v.

United States, 964 F.3d 1121, 1127-28 (D.C. Cir. 2020) (Garland, J.).

       9.      Neither the Government nor the Defendant could possibly rebut the presumption

of access under the applicable test set out in United States v. Hubbard, 650 F.2d 293, 317-21

(D.C. Cir. 1980). See, e.g., United States v. Jackson, 2021 U.S. Dist. LEXIS 49841 (D.D.C.

Mar. 17, 2021) (Howell, C.J.) (granting access to video exhibits in one of the Capitol Cases).

       10.     Because the Video Exhibits are judicial records subject to an unrebutted

presumption of public access, the Court should grant this Application and direct the Government

to release the Video Exhibits to the Press Coalition via electronic “drop box” within 72 hours.

To expedite that release, the Court should further instruct the Government to provide

undersigned counsel with the “necessary access credentials” referenced in the Standing Order.

       11.     The Standing Order provides that “[n]o recording, copying, downloading,

retransmitting or further broadcasting of video exhibits in a particular case is permitted, unless

such permission is granted by the presiding judge.” See Standing Order at 6. The Press



                                                  3
         Case 1:21-mc-00089-TSC Document 1 Filed 06/02/21 Page 4 of 10




Coalition therefore requests that the Court grant permission to record, copy, download,

retransmit, and otherwise further publish these Video Exhibits.1

                                        CONCLUSION

       For the foregoing reasons, the Press Coalition respectfully requests that the Court order

the Government to release the Video Exhibits, without restriction, within 72 hours.

        Dated: June 2, 2021               Respectfully submitted,

                                          BALLARD SPAHR LLP

                                          /s/ Charles D. Tobin
                                          Charles D. Tobin (#455593)
                                          Maxwell S. Mishkin (#1031356)
                                          Lauren Russell (#7567949)
                                          1909 K Street, NW, 12th Floor
                                          Washington, DC 20006
                                          Tel: (202) 661-2200 | Fax: (202) 661-2299
                                          tobinc@ballardspahr.com
                                          mishkinm@ballardspahr.com
                                          russelll@ballarspahr.com

                                          Counsel for the Press Coalition




1
 The Press Coalition makes this request without conceding that the Standing Order complies
with the First Amendment or common law, and expressly reserving the right to challenge this
and other portions of the Standing Order in this and other Capitol Cases.

                                                4
Case 1:21-mc-00089-TSC Document 1 Filed 06/02/21 Page 5 of 10
Case 1:21-mc-00089-TSC Document 1 Filed 06/02/21 Page 6 of 10
Case 1:21-mc-00089-TSC Document 1 Filed 06/02/21 Page 7 of 10
Case 1:21-mc-00089-TSC Document 1 Filed 06/02/21 Page 8 of 10
Case 1:21-mc-00089-TSC Document 1 Filed 06/02/21 Page 9 of 10
Case 1:21-mc-00089-TSC Document 1 Filed 06/02/21 Page 10 of 10
